DETAILED ACTION / EXAMINER’S COMMENT
This Allowability Notice is responsive to the Amendment filed on 03/15/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement
An Amendment filed on 03/15/2021, responding to the Office Action mailed on 01/22/2021, has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested amendments being fully considered. 

Allowable Subject Matter
Claims 1-2, 4, 6-10, 13, 21-22, and 24-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the applied prior art neither anticipates nor renders obvious the claimed semiconductor structure comprising an oxidation region formed on a semiconductive substrate, the oxidation region includes a stage; a fin formed on a top surface of the stage; an insulator covering a portion of the top surface of the stage, and the fin is partially surrounded by the insulator; and a gate dielectric formed on the insulator and partially surrounding the fin. 
Regarding claim 6, the applied prior art neither anticipates nor renders obvious the claimed semiconductor structure comprising several fins formed on a semiconductive substrate; an 
Regarding claim 21, the applied prior art neither anticipates nor renders obvious the claimed semiconductor structure comprising a first fin formed on the semiconductive substrate; a second fin formed on the semiconductive substrate; and an oxidation region between the semiconductive substrate and the first fin, the oxidation region includes a stage under the first fin, and a trench adjacent to the stage, and a bottom of the trench being lower than a top surface of the stage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
03/19/2021